           Case 1:19-cv-00012-RB-JHR Document 32 Filed 05/24/19 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

CITY OF ALBUQUERQUE,

          Plaintiff,

v.                                                                  Case No. 1:19-cv-00012-RB-JHR

BYD MOTORS, INC.,

          Defendant.

       STIPULATED NOTICE OF DISMISSAL OF ALL CLAIMS WITH PREJUDICE

          Comes now the Plaintiff City of Albuquerque, by and through counsel Sanchez, Mowrer,

& Desiderio, P.C. and the Office of the City Attorney, and pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A), files this Stipulated Notice of Dismissal of All Claims With Prejudice,

stating as follows:

          1.       On December 7, 2018, Plaintiff filed a Complaint against Defendant BYD

Motors, Inc.1 (“BYD”) in the Second Judicial District Court of New Mexico (Doc. 1-1).

          2.       On January 8, 2019, Defendant filed Notice of Removal to this Court (Doc. 1).

          3.       On January 9, 2019, Defendant filed an unopposed motion for extension of time

                   to respond to the Complaint (Doc. 10). On January 10, 2019, the Court granted

                   the motion (Doc. 11).

          4.       On February 11, 2019, the parties attended mediation before Boyd N. Boland,

former U.S. Magistrate Judge for the District of Colorado.




1
    BYD Motors, Inc. has been reorganized as BYD Motors LLC, a Delaware Limited Liability Company.
        Case 1:19-cv-00012-RB-JHR Document 32 Filed 05/24/19 Page 2 of 4




        5.      Although the parties did not reach a settlement during the mediation, they

continued good faith settlement negotiations.

        6.      On March 18, 2019, Defendant filed an unopposed motion for extension of time

to respond to the Complaint (Doc. 23). On March 20, 2019, the Court granted the motion (Doc.

24).

        7.      On April 5, 2019, Defendant filed an unopposed motion for extension of time to

respond to the Complaint (Doc. 25). On April 9, 2019, the Court granted the motion (Doc. 26).

        8.      On April 29, 2019 Defendant filed an unopposed motion for extension of time to

respond to the Complaint (Doc. 28). On May 1, 2019, the Court granted the motion (Doc. 29).

        9.      On May 10, 2019, Defendant filed an unopposed motion for extension of time to

respond to the Complaint (Doc. 30). On May 14, 2019, the Court granted the motion (Doc. 31).

        10.     Defendant BYD has not filed its answer to the Complaint.

        11.     On May 19, 2019 the parties finalized a settlement agreement, settling all claims

relating to this cause of action.

        WHEREFORE, Plaintiff City of Albuquerque and Defendant BYD have settled all claims

and hereby notify the Court of the Parties’ stipulation to the dismissal of this action with

prejudice.




                                                  2
       Case 1:19-cv-00012-RB-JHR Document 32 Filed 05/24/19 Page 3 of 4




CITY OF ALBUQUERQUE                           SANCHEZ, MOWRER & DESIDERIO, P.C.

 /s/ Esteban A. Aguilar, Jr.                   /s/ Robert J. Desiderio
Esteban A. Aguilar, Jr., Esq.                 Robert J. Desiderio, Esq.
P.O. Box 2248                                 P.O. Box 1966
Albuquerque, NM 87103                         Albuquerque, NM 87103
Phone: (505) 768-4500                         Phone: (505) 247-4321
Facsimile: (505) 768-4525                     Facsimile: (505) 247-4441
eaj@cabq.gov                                  rdesiderio@smdlegal.com

Attorneys for Plaintiff City of Albuquerque

LEWIS ROCA ROTHGERBER CHRISTIE LLP

By /s/ Ross L. Crown
Ross L. Crown, Esq.
201 Third Street NW, Suite 1950
Albuquerque, New Mexico 87102
Phone: 505-764-5400
Fax: 505-764-5467
rcrown@lrrc.com


Steven J. Olson, Esq. (Admitted Pro Hac Vice)
solson@omm.com
Dawn Sestito, Esq. (Admitted Pro Hac Vice)
dsestito@omm.com
Matthew Cowan, Esq. (Admitted Pro Hac Vice)
mcowan@omm.com
O’MELVENY & MYERS LLP
400 South Hope Street
Los Angeles, CA 90071
Telephone: (213) 430-7699
Fax: (213) 430-6407

Attorneys for Defendant BYD Motors LLC




                                                3
       Case 1:19-cv-00012-RB-JHR Document 32 Filed 05/24/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 24th day of May, 2019, I filed the foregoing using

CM/ECF, which caused this Stipulated Notice of Dismissal of All Claims With Prejudice to be

served electronically upon all attorneys of record:

Ross L. Crown, Esq.
Lewis Roca Rothgerber Christie LLP
P.O. Box 1027
Albuquerque, NM 87102
rcrown@lrrc.com

Steven J. Olson, Esq.
O’Melveny & Meyers LLP
400 Hope Street
Los Angeles, CA 90071
soloson@omm.com

Matthew Cowan, Esq.
O’Melveny & Meyers LLP
400 Hope Street
Los Angeles, CA 90071
mcowan@omm.com

Dawn Sestito, Esq.
O’Melveny & Meyers LLP
400 Hope Street
Los Angeles, CA 90071
dsestito@omm.com


/s/ Robert J. Desiderio
Robert J. Desiderio, Esq.




                                                 4
